USDC SDNY

UNITED STATES DISTRICT COURT §§§§MENT ELECTRONICALLY

soUTHERN DISTRICT oF NEW YoRK DOC#:
DATE W

 

GRUPO VERZATEC S.A. DE C.V.,

P1aintiff,
17-cv-9887 (ALC)

-against-
OPINION AND ORDER

RFE INVESTMENT PARTNERS ET AL.,

Defendants.

 

 

ANDREW L. CARTER, JR., United States District Judge:

Plaintiff Grupo Verzatec S.A. de C.V. (“Verzatec”) filed this suit against Defendant RFE
lnvestment Partners Vll, L.P. (“RFE”) alleging Violations of Sections lO(b) and 20(a) of the
Securities EXchange Act (the “EXchange Act”) and common law fraud. Plaintiff also asserts
breach of contract claims against all Defendants based on alleged misrepresentations and
breached covenants. Defendants now Move to Dismiss PlaintifF s Complaint in its entirety. For

the following reasons, Defendants’ Motion is GRANTED.

BACKGROUND

I. Factual Background1
A. T he Parties

Plaintiff Verzatec and its subsidiary Stabilit, Inc. (“Stabilit”) manufacture and sell building
supplies. SAC 1 25. NPI was a Delaware corporation and the Sole shareholder of Nudo Products,
Inc., Marlite, lnc. and Marlite EXport Sales, Inc. (collectively, “Nudo”). SAC 11 2. Nudo prints,
manufactures, and laminates Glasteel products. Id. at 11 26. As will be discussed in further detail

below, NPI became a wholly owned Stabilit, Inc. Subsidiary, thus, Verzatec is NPl’s and Nudo’s

 

l All facts derive from Plaintiff’s Second Amended Complaint (“SAC”) and are presumed true. ECF No. 4l.
l

 

ultimate and sole stockholder Ia’. at 11 26. Defendant RFE is a limited partnership headquartered
in New Canaan, Connecticut. Id. at 11 12. Prior to the Merger, RFE held a majority of NPI’s
common and preferred stock. As NPI’s controlling stockholder, RFE installed former Defendant
Darryl Rosser (“Rosser”) as an NPl director and as Nudo’s Chief Executive Officer in December
2012. Ia’. at 11 lO. Simultaneously, Rosser served as an Operating Executive for RFE. Id. at 11 lO.
Former Defendant Len Farrell (“Farrell”) served as NPl’s Chief Financial Officer in May 2013.

Id. at 1111 27, 3(). (Rosser and Farrell, together, the “Officer Defendants”)2

B. Pending Litigation and the Agreements

In September 2014, Nudo received notice of a claim for breach of warranty from the Palmyra
Macedon Central School District (“PMCSD”) alleging manufacturing defects in a Nudo panel
PMCSD used in one of its buildings Ia’. at 11 32. Rosser failed to have Nudo notify its insurer of
PMCSD’s claim against it. Id. Nudo’s insurance policy required notice as a precondition for

coverage. Id. at 11 33.

In December 2014, Plaintiff began negotiations to acquire NPI. Id. at 1111 2, 34. Officer
Defendants participated in the negotiations Id. at 1111 34, 38, 40. The SAC alleges that in
December 2014, Rosser and Farrell modified the method Nudo used to calculate its inventory

reserve to account for slow-moving and obsolete inventory. Id. at 11 36.

On December 2, 2015, NPI, Verzatec, Formet, Inc. (a Verzatec subsidiary) and Impact
Stockholder Rep, LLC (“Stockholder Rep”) on behalf of the Equity Holders and Responsible

Bonus Recipients (as defined in the Agreement), agreed to an acquisition and entered into a

 

2 The other corporate and individual Defendants include the following former NPl equity holders: BNY Mellon
Alcentra Mezzanine Partners, L.P.; GarMark Partners Il, L.P.; Charles Pineau; Timothy Nudo; Patrick Nudo; Sam
Nudo; and Kevin McKenzie (collectively “Equityholders”). Id. at 1111 l3-l9.

2

 

Merger Agreement (“Agreement”). See ECF. Nos. 4l-l, 41-2. The Agreement set forth all of the
parties’ obligations including representations and warranties made by NPI as of the closing date

(the “Closing”) and indemnification procedures for any breaches of those representations and

warranties See Id. §§ 3, 9, ll.lO.3

The Agreement also established a post-closing purchase price adjustment process that
involved a comparison of NPI’s Closing Net Working Capital (“Closing NWC”), as prepared by
Plaintiff after the Closing, to NPI’s calculations prepared prior to Closing. Id. § 2.3(0). The
parties agreed that the working capital adjustment procedure would be “the sole and exclusive
remedy of the Purchaser 1] with respect to . . . any other claims relating to any of the components
of the Company’s Net Working Capital (in lieu of claims under Section 9.2 or Section 9.3

hereof).” Id. § 2.3(e).

As part of the agreement, NPI represented to Verzatec that, “[t] here ha[d] been no change in
inventory valuation standards or methods with respect to the inventory in the three years prior to
the Closing Date.” SAC 11 54, Ex. A; ECF 41- l § 3.20. NPI also represented that, as of the
December 18, 2015 Closing Date, “there [was] no ongoing demand, claim, suit, action,
arbitration or legal, administrative or other proceeding pending or threatened against any Nudo
Company that would reasonably be expected to result in liability in excess of $100,000.” SAC
11 56, Ex. A § 3.l0. Rosser and Farrell repeated this misrepresentation to Verzatec in the

Company Disclosure Letter. ]d. at 11 38.4

 

3 NPI also provided Verzatec with a Company Disclosure Letter, dated December 2, 2015 (the “Company
Disclosure Letter”), that disclosed detailed information about Nudo and was incorporated into and formed a part of
the Agreement. Id. at 1111 34, 38, 40; Cohen Decl. Ex. A.

4 Specifically, Rosser, represented that there were no demands, claims, suits, actions, arbitrations, legal,
administrative, or other proceedings pending or threatened against Nudo. Id. at 11 56.

3

 

In the Merger Agreement, NPI also represented that its financial statements fairly presented
“in all material respects, the condition of [Nudo, Marlite, Inc., and Marlite Export Sales, lnc.] as
of the referenced dates ...” and that “[t]he inventory of [Nudo, Marlite, Inc., and Marlite Export
Sales, lnc.], whether reflected on the Financial Statements or not, consists of raw materials and
supplies, manufactured and processed parts, goods in process, and finished goods that are of a
quality and quantity that are useable and saleable in the ordinary course of business, consistent

with past practice.” Id. at 11 54, Ex. A § 3.7,3.20.

C. Plaintiffs Allegations

Plaintiff` alleges that Officer Defendants provided false financial schedules and reports to
Verzatec from February 2016 through June 2016. SAC 11 80. For example, the financial
schedules failed to disclose Nudo’s obsolete and slow-moving inventory. Id. at 11 82. Plaintiff
also alleges the financial schedules affirmatively concealed PMCSD’s claim and subsequent
lawsuit on February 16, 2016. Ia’. at 1111 83, 75. Officer Defendants also concealed the fact that
NPl’s exposure on the PMCSD claim was made worse by management’s failure to timely notify
the insurer of the claim, causing NPI’s insurer to deny coverage. Id. at 1111 76-77, 81. Officer
Defendants also omitted the fact that Nudo owed $113,665 to the insurance company that

provides coverage to Nudo for workers compensation claims Id. at 11 83.

The Closing occurred on December 18, 2015. Id. at 11 41. Following the Closing, Verzatec
prepared and provided its Closing NWC to the Stockholder Rep, as required by the Agreement.
Id. 1111 80, 84. On June 3(), 2016, NPI, Verzatec, Verzatec’s subsidiary, and Stockholder Rep
entered into a “Final Agreement regarding Working Capital, Accounts Receivable and Tax
Refunds.” (the “Final Agreement”). See Id. 1111 80; Cohen Decl. Ex. B. Pursuant to the Final

Agreement, Verzatec agreed “to forever release [the Equityholders] and their respective

4

 

successors, assigns and affiliates from any and all further liability with respect to the provisions
of Section 2.3 of the Agreement or the matters covered thereby” as consideration for payment of

an additional $227,000 to Verzatec. Id.

Later, Verzatec discovered RFE concealed the inventory accounting problems, Nudo’s
reserve for such inventory was $1.5 million short, and that Nudo owed $113,665 on its 2016
workers compensation insurance policy. Id. at 1111 91-92. Additionally, Verzatec learned of
PMCSD’s breach of warranty claim against Nudo, the ensuing litigation, the denial of insurance

coverage and Nudo’s resulting $1 million-plus prospective exposure. Id. at 1111 93-94.

On November 10, 2016, Plaintiff provided notice of a claim related to, among other things,
the “slow-moving and obsolete inventory situation.” Id. at 11 95. On November 16, 2017, Plaintiff
served another Demand Notice pursuant to Section 11.10(a) of the Agreement on the
Stockholder Rep (the “2017 Notice”). ld. at 11 100; Cohen Decl. Ex. D. ln the 2017 Notice,
Verzatec provided notice of (i) the same inventory claim that Verzatec had previously identified
in November 2016; and (ii) a claim related to an alleged breach of representation related to

litigation involving the PMSD. Id.

11. Procedural Background

On December 18, 2017 , Plaintiff filed its initial complaint, asserting claims for fraud and
fraudulent inducement against the Equityholders and Officer Defendants and indemnification

against the “lndemnifying Seller Parties.” ECF. No. 1.

On February 27, 2018, Plaintiff filed its First Amended Complaint and removed the fraud
and fraudulent inducement claims against all Equityholders except Defendant RFE and added

claims under Sections 10(b) and 20(b) of the Exchange Act and against RFE. ECF. No. 17. After

5

 

the parties submitted pre-motion conference letters to the Court, Plaintiff filed the SAC,
amending its Section 20(b) claim against RFE to a Section 20(a) claim. ECF. No. 41. On July 18,

2018, Plaintiff voluntarily dismissed Officer Defendants after reaching a settlement ECF No. 50.

On July 27, 2018, Defendants moved to dismiss the SAC in its entirety. ECF No. 51.
Defendants argue, inter alia, that Plaintiff’ s securities law and fraud claims rely on a fallacy that

the Officer Defendants acted as agents for RFE. ECF No. 52.

STANDARD OF REVIEW

I. Motion to Dismiss

When deciding a motion to dismiss, the Court must “accept as true all factual statements
alleged in the complaint and draw all reasonable inferences in favor of the non-moving party.”
McCarthy v. Dun & Braa'street Corp., 482 F.3d 184, 191 (2d Cir. 2007). However, the Court
need not credit “[t]hreadbare recitals of the elements of a cause of action, Supported by mere
conclusory statements.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 555 (2007)).

Claims should be dismissed when a plaintiff has not pleaded enough facts that “plausibly
give rise to an entitlement for relief.” Id. at 679. A claim is plausible “when the plaintiff pleads
factual content that allows the Court to draw the reasonable inference that the defendant is liable
for the misconduct alleged.” Id. at 678 (citing Twombly, 550 U.S. at 556). While not akin to a
“probability requirement,” the plaintiff must allege sufficient facts to Show “more than a sheer
possibility that a defendant has acted unlawfully.” Ia'. (citing Twombly, 550 U.S. at 556).
Accordingly, where a plaintiff alleges facts that are “‘merely consistent with’ a defendant’s
liability, it ‘stops short of the line between possibility and plausibility of entitlement to relief.”’

Id. (quoting Twombly, 550 U.S. at 557).

 

II. Federal Rules of Civil Procedure 8(a) and 9(b)

Under Rule 8(a) of the Federal Rules of Civil Procedure, pleadings must contain only “a
short and plain statement” of the basis for the court's jurisdiction and of the claim showing that
the pleader is entitled to relief, and a demand for the relief sought. Fed. R. Civ P. 8(a). Rule 9(b)
of the Federal Rules of Civil Procedure, however, requires that “[i]n alleging fraud or mistake, a
party must state with particularity the circumstance constituting fraud or mistake.” Thus, fraud
allegations are sufficient under Rule 9(b) where the complaint “(1) detail[s] the statements (or
omissions) that the plaintiff contends are fraudulent, (2) identif[ies] the speaker, (3) state[s]
where and when the statements (or omissions) were made, and (4) explain[s] why the statements
(or omissions) are fraudulent.” Fin. Guar. Ins. Co. v. Putnam Advisory Co., LLC, 783 F.3d 395,

403 (zd cir. 2015).

“By its terms, Rule 9(b) applies to ‘all averments of fraud.’ This wording is cast in terms
of the conduct alleged and is not limited to allegations styled or denominated as fraud or
expressed in terms of the constituent elements of a fraud cause of action.” Rombach v. Chang,
355 F.3d 164, 171 (2d Cir. 2004) (quoting Fed. R. Civ. P. 9(b)) “Determining whether a non-
fraud claim sounds in fraud ‘necessarily requires a case-by-case analysis.”’ Levy v. Young Aa’ult
Inst., Inc., 103 F. Supp. 3d 426, 442 (S.D.N.Y. 2015) (quoting In re Refco, Inc. Sec. Litig., 503 F.

Supp. 2d 611, 632 (S.D.N.Y. 2007)).
DISCUSSION
I. Violation of Section 10(b) of the Securities Exchange Act and Rule 10b-5

Plaintiff claims that NPI’s misrepresentations in the Agreements violated Section 10(b)

 

of the Securities Exchange Act, and Defendant RFE is liable for these false statements as NPI’s
controlling shareholder. Defendants argue this claim must be dismissed because it is: (1) based
on insufficient, vague and conclusory allegations that fail to meet the heightened pleading
requirements of Rule 9(b) and the Private Securities Litigation Reform Act (“PSLRA”); (2)
barred by law because RFE did not make the alleged misrepresentations and (3) the SAC does

not adequately plead that Rosser and Farrell were RFE’s agents ECF No. 53.
A. Section 10(b) and Rule 10b-5

To state a claim under both Section 10(b) of the Exchange Act and Rule 10b-5, Plaintiff
must show: “(i) a material misrepresentation or omission; (ii) scienter; (iii) a connection with the
purchase or sale of security; (iv) reliance by the plaintiff(s); (v) economic loss; and (vi) loss
causation.” In re Omnicom Grp., Inc. Sec. Lz`tz`g., 597 F.3d 501, 509 (2d Cir. 2010). See also 15
U.S.C. § 78u-4(b). Additionally, the PSLRA requires that a fraud complaint (i) “specify each
statement alleged to have been misleading [and] the reason or reasons why the statement is
misleading” and (ii) when an allegation is made upon information and belief, state with
particularity all facts on which that belief is formed. Schwab v. E*Trade Fin. Corp., 285 F. Supp.

3d 745, 750 (s.D.N.Y. 2018).5

1. Material Misrepresentation

“[a]t the pleading stage, a plaintiff satisfies the material requirement of Rule 10b-5 by

alleging a statement or omission that a reasonable investor would have considered significant in

 

5 To satisfy Rule 9(b) and PSLR pleading requirements the complaint must specify the false or misleading
statement about which it complains and must allege how the statement is false or misleading Schwab, 285 F. Supp.
3d at 750; see also Harris v. AmTrust Fin. Servs., Inc., 135 F. Supp. 3d 155, 170 (S.D.N.Y. 2015), ade, 649 F.
App’x 7 (2d Cir. 2016).

 

making investment decisions.” In re Cannavest Corp. Sec. Lz`tz`g., 307 F.Supp.3d 222, 237
(S.D.N.Y. 2018) (plaintiff adequately alleged material misrepresentation overstating the value of
purchased assets related to defendant corporation’s accounting practices) (quoting Gam'no v.

Citizens Utils. Co., 228 F.3d 154, 161 (2d Cir. 2000)).

Here, Plaintiff claims Defendants made material misrepresentations of fact regarding the
PMCSD litigation and the Inventory Accounting. The SAC explains how RFE’s statements

between December 2015 and June 2016 were false.

PMCSD Litigation

Plaintiff claims that as of the merger closing date, NPI falsely represented that there was
no threatened or ongoing lawsuit against Nudo that could reasonably be expected to result in
liability more than $100,000. ECF No. 14. Plaintiff alleged that Defendants’ misrepresented their
litigation involvement by showing that as early as September 22, 2014, PMCSD Served a claim
for breach of warranty on Nudo. SAC 11 32. Plaintiff further alleged that NPI was aware of
PMCSD’s claim against Nudo because Rosser directed Nudo to investigate and inspect the
products that gave rise to the claim and, furthermore, Defendants could not have “reasonably
expected” Nudo’s potential exposure to PMCSD’s claim for a manufacturing defect in a product
used throughout a public-school building - which, as of this date, exceeds 81 million (see SAC 11
94) _ to be less than $100,000. la’ at 11 54; Merger Agreement § 3.10. Furthermore, a reasonable
investor would want to know if its target company was potentially liable for damages exceeding
8100,000. Therefore, liberally construing the SAC and “accept[ing] all factual allegations as true
and draw[ing] all reasonable inferences in [Verzatec’s] favor” suggests Rosser and Farrell’s

concealment of the law suit constitutes a material misrepresentation McCarthy, 482 F.3d at 191.

 

Inventory Valuation Standards

The SAC also adequately described the circumstances surrounding the inventory
misrepresentation The SAC specifies that, despite representing in the 2015 Agreement that
Nudo did not change its inventory valuation standards or methods in the past three years, Nudo
changed its method for reserving for slow-moving and obsolete inventory in or around December
2014. SAC 1111 35~36. The SAC also alleges that prior to December 2014, Nudo “regularly
reserved for slow-moving and obsolete inventory.” However, in December 2014, Nudo ceased
this practice and caused its “obsolete” and “slow-moving” inventory reserve to have a $1.5
million Shortfall by autumn 2016. Ia’. at 1111 35 , 91. Therefore, Plaintiff provided sufficient
information detailing which statements in the SAC were false and misleading, especially
considering each allegation is not “scrutinize[d] in isolation”, but, instead, “assessed
holistically”. Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 326, 127 S. Ct. 2499,
2511, 168 L. Ed. 2d 179 (2007) (discussing federal securities fraud pleading standards). Thus,
the Court finds that Plaintiff properly alleged the Rosser and Farrell materially misrepresented
the inventory valuation Finally, similar to potential adverse claims, a reasonable investor would
consider the value of a target company’s inventory significant to a potential acquisition The
Court must now determine if RFE is liable for Rosser and Ferrell’s alleged misrepresentations

under the Securities Exchange Act.

A. RFE Cannot Be Held Liable for NPI’s Statements

Defendants correctly point out that Janus Capital Group, Inc. v. First Derz`vative Traders,
564 U.S. 135 (2011), bars Plaintiff`s 10(b) claims against RFE. Janus holds that only the “entity

with authority over the content of the statement” can be liable under Section 10(b). Id. at 144.

10

 

Under Janus, “[f]or purposes of Rule 10b-5, the maker of a statement is the person or entity with
ultimate authority over the statement, including its content and whether and how to communicate
it.” Ia’. at 142. “ln the ordinary case, attribution within a statement or implicit from surrounding
circumstances is strong evidence that a statement was made by-and only by_the party to

whom it is attributed.” Id. at 142-143.

Under this backdrop, courts regularly dismiss Section 10(b) claims where a plaintiff
failed to show the defendant made any of the alleged misrepresentations For example, in
Mclntire v. China MediaExpresS Holdings, 927 F. Supp. 2d 105 (S.D.N.Y. 2013), the plaintiffs
based their 10(b) claims on an allegedly false audit report. The Mc]ntz`re court dismissed the
10(b) claims against an auditor because the plaintiffs failed to allege that he had ultimate
authority over an audit report or the alleged misstatements contained therein Id. at 137-138.
Similarly, in Gavl'n/Solmonese LLC v. D’Arnaud-Taylor, 68 F. Supp. 3d 530, 533 (S.D.N.Y.
2014) (Preska, J.), aff"d, 639 F. App’x 664 (2d Cir. 2016), the plaintiff alleged that employees of
a broker-dealer hired by a company were primarily liable for misstatements made in an offering
memorandum. The Court dismissed the plaintiff`s 10(b) claims against the broker-dealer
defendants reasoning that the plaintiff “has plead[ed] no facts to support an inference that [the
broker-dealer] was the ‘entity with ultimate authority over the statement, including its content

and whether and how to communicate it.”’ Id. at 539 (quoting Janus, 564 U.S. at 142)

Similarly, the SAC only attributes the misrepresentations Plaintiff bases its fraud claims on
to NPI, and there are no factual allegations that RFE caused NPI to make these representations or
had ultimate authority over the representations lndeed, the SAC repeatedly acknowledges that

NPI made the false statements See, e.g., SAC 11 59 (“NPl affirmatively represented and

11

 

warranted . . . .”).6 Because the SAC acknowledges that NPI, and not RFE, made the allegedly
false representations the 10(b) and 10b-5 claims against RFE fail. Therefore, Defendants Motion

to Dismiss Count l in the SAC is GRANTED.
II. Count II: Section 20(a) of the Securities Exchange Act

To plead a prima facie case of control person liability, Plaintiff must allege: “(1) a
primary violation by the controlled person, (2) control of the primary violator by the defendant,
and (3) that the defendant was, in some meaningful sense, a culpable participant in the controlled
person’s fraud.” Schwab, 285 F. Supp. 3d at 758. (internal citations omitted). Separately, “in
order for 1a defendant] to incur Section 20(a) liability, he must not only have control over the
primary violator, but have control over the transaction in question” In re Inv. Tech. Grp., Inc:
Sec. Lz`tig., 2018 WL 1449206, at *7 (S.D.N.Y. Mar. 23, 2018) (citations and internal quotation

marks omitted).

Moreover, courts within the Second Circuit broadly construe the control person
provisions “‘as they were meant to expand the scope of liability under the securities laws.”’ In re
Tronox, Inc. Securiti€s Litigation, 769 F. Supp. 2d 202, 208 (S.D.N.Y. 2011) (quoting
CompuDyne Corp., 453 F. Supp. 2d 807, 829 (quoting Dietrich v. Bauer, 126 F. Supp. 2d 759,
765 (S.D.N.Y. 2001). “Allegations of control are not averments of fraud and therefore need not
be pleaded with particularity.” In re Tronox, Inc. Sec. Lz`lig., 769 F. Supp. 2d 202, 208 (S.D.N.Y.

2011) (quoting In re Parmalat Sec. Litig., 414 F.Supp.2d 428, 440 (S.D.N.Y.2006)) Thus, “‘[a]t

 

6 See also Athale v. SinoTech Energy Ltd., 2014 WL 687218, at *12 (S.D.N.Y. Feb. 21, 2014) (dismissing 10(b)
claims against defendant because complaint was “utterly devoid of any allegations that [defendant] possessed such
ultimate authority over the forward-looking statements at issue”); Ho v. Duoyuan Glob. Water, Inc., 887 F. Sup 2d
547 .

12

 

the pleading stage, the extent to which the control must be alleged will be governed by Rule 8's

937

pleading standard. In re Tronox, Inc., 769 F. Supp. 2d at 765 (quoting In re Scottish Re Group

Sec. Lm'g., 524 F.supp.zd 370, 385 (s.D.N.Y. 2007)).

A. Control Over Primary Violator and Violation

To survive a motion to dismiss the “complaint must allege facts from which it can be
inferred that the defendant had actual power or influence over the controlled person.” Cohen v.
Stevanovich, 722 F. Supp. 2d 416, 435 (S.D.N.Y. 2010) (internal citations omitted). “Control
over a primary violator may be established by showing that a defendant, directly or indirectly,
possessed ‘the power to direct or cause the direction of the management and policies of a person,
whether through the ownership of voting securities by contract, or otherwise.”’ S.E.C. v. First
Jersey Sec., Inc., 101 F.3d 1450, 1472-73 (2d Cir. 1996) (quoting 17 C.F.R. § 240.12b-2).
“Whether a person is a ‘controlling person’ is a fact-intensive inquiry, and generally should not

be resolved on a motion to dismiss.” CompuDyne Corp., 453 F.Supp.2d at 829.

Here, Plaintiff adequately alleged a primary violation by Officer Defendants Defendants
argue that Plaintiffs bare status allegations against RFE are not sufficient to allege control
person liability and survive a motion to dismiss ECF No. 52 at 23. See also Youngers v. Virtus
Inv. Partners Inc., 195 F. Supp. 3d 499, 524-525 (S.D.N.Y. 2016) (finding allegations
insufficient to establish control person status that alleged a parent company and a trust’s advisors
were controlling persons of the trust “by virtue of their status” and because they “caused” the
trust to adopt certain fraudulent strategies). The Court agrees The Court cannot “reasonably
infer” that RFE could exert day-to-day control of NPI and Nudo simply due to their status as

controlling shareholders

13

 

Furthermore, “in order for [a defendant] to incur Section 20(a) liability, he must not only
have control over the primary violator, but have control over the transaction in question.” In re
lnv. Tech. Grp., 2018 WL 1449206, at *7. As discussed above, the primary violation was made
solely on behalf ofNPl. The SAC does not allege facts that a draw a reasonable inference that
RFE had control over the misrepresentations in the Agreements and, thus Plaintiff s allegations
fail to meet this standard

Plaintiff maintains that in the Second Circuit, “where a primary violator is an agent of the
alleged control person, Section 20 liability stems from the actions and knowledge of its agent.”
Id. (citing Suez Equity Investors, L.P. v. Toronto-Domz'nion Bank, 250 F.3d 87, 100 (2d Cir.

2001 )). “A plaintiff, therefore, need only plead an agency relationship with the primary violator
acting in the normal course of his or her duties in connection with the alleged fraud to adequately
plead control person liability.” Icl. The Officer Defendants’ alleged misrepresentations form the
basis for Plaintiff’s claim. Therefore, these claims will only survive if Plaintiff sufficiently

pleaded that Rosser and Ferrell were RFE’s agents

B. The SAC Fails to Establish an Agency Relationship Between RFE and NPI

Plaintiff repeatedly refers to Rosser and Farrall as agents of RFE throughout the SAC.
Though the Court must accept all factual allegations as true and draw all reasonable inferences in
Plaintiff"s favor, the Court is not required to accept mere “legal conclusions” when deciding a
motion to dismiss In re Eletrobras Sec. Litig., 245 F.Supp.3d 450, 456 (S.D.N.Y. 2017).

To establish an agency relationship, a complaint must plead only “facts sufficient to show (1)
the principal’s manifestation of intent to grant authority to the agent, and (2) agreement by the
agent ln addition, the principal must maintain control over key aspects of the undertaking.” Elbz`t

Sys., Lta’. v. Credit Suisse Grp., 917 F. Supp. 2d 217, 225 (S.D.N.Y. 2013) (citing Commercial

14

 

Union Ins. Co. v. Alitalia Airlines, S.p.A., 347 F.3d 448, 462 (2d Cir. 2003)). Where agency is
alleged, the agents’ state of mind can be imputed to the principal See, e.g., Cathay Pacifz`c
Az'rways, Ltd. v. Fly Ancl See Travel, Inc., 3 F.Supp.2d 443, 445 (S.D.N.Y. 1998) (“the principal
may not accept the fruits of the agent’s fraud and then attempt to divorce himself from the agent
by repudiating the agent and his knowledge”).
Here, Plaintiff makes the following allegations to support their agency theory:
Rosser has at all relevant times served as an Operating Executive for RFE. SAC 11 10;
Rosser served on NPI’S Board of Directors and as Nudo’s Chief Executive Officer at
RFE’s direction when RFE held the majority of NPI’s common and preferred stock (see
Id. at 1111 10, 12, 29;
0 Rosser and Farrell were both installed by RFE as officers of Nudo at a time when RFE, as
NPI’s majority stockholder, controlled NPI and Nudo. Icl. at 1111 29, 30, 103;
¢ Through its agents Rosser and Farrell, RFE exerted day-to-day control over NPI and
Nudo. Icl. at 1111 28-29;
0 Rosser and Farrell personally conducted the merger negotiations on behalf of RFE which
culminated in Defendants’ sale of their NPI stock to Verzatec. see, e.g., Ia’. at 1111 34, 103;
0 During the merger negotiations RFE-controlled NPl, through Rosser and Farrell, was to
give Verzatec access to NPI’s and Nudo’s financial information, but intentionally
withheld or materially misrepresented that information ]cl. at 11 37;
0 NPI’s officers Rosser and Farrell acting as RFE’s agents determined the Preliminary
Working Capital amount and provided that information to Verzatec Icl. at 11 52.
Essentially, Plaintiff alleges that RFE “installed” the NPl executives responsible for the
alleged misrepresentations and, thus are liable as well. The Court accepts the fact that RFE, as
NPI’s majority shareholder, voted Rosser onto NPI’s Board of Directors. However, it would be a
legal conclusion to assume this vote gives a majority shareholder (RFE) control over specific
representations made by the executives of a subsidiary (Nudo). Plaintiff had the burden of
alleging facts to prove RFE “maintained control” over Rosser and Farrell in their roles as Nudo

executive officers Plaintiff’ s SAC simply identifies the standard relationship between a

company and a large shareholder.

15

 

Plaintiff relies on CompuDyne Corp. v. Shane, 453 F. Supp.2d 807, 824-25 (S.D.N.Y. 2006)
to support its agency argument. However, the critical difference in CompuDyne Corp is the
purported agent executed agreements on behalf of the purported principal and the complaint
included allegations that the principal “delegated to [the agent] the right to act for it.” Here,
despite Plaintiff s claims that RFE controlled NPI, Rosser executed the Agreement exclusively
on NPI’s behalf. lndeed, Plaintiff asserts that Rosser simultaneously served as an executive for
NPl and RFE, and thus Rosser was an agent of both NPI and RFE. However, Rosser entered the
Agreement at issue exclusively in his capacity as an agent for NPl, not RFE. Proof that the
parties intended to bifurcate these roles is found in the Agreement. Defendants made no
representations or promises in the Agreement to create an agency relationship between RFE and
NPI. ln fact, the Agreement expressly provides that only NPl, and no other person, made any of
the representations contained therein ECF. No. 41-1 § 3.23. As such, Plaintiff agreed that it
could not hold RFE generally accountable for NPI’s representations Thus, Plaintiff failed to
prove RFE’s “manifestation of intent to grant authority” to Rosser to bind it to the
representations in the Agreement. See, e.g., Cromer Fin. Ltd. v. Berger, 137 F. Supp.2d 452, 487
(S.D.N.Y. 2001) (conclusory assertions of “control” insufficient to establish agency
relationship); Cannon v. Douglas Elliman, LLC, 2007 WL 4358456, at *5 (S.D.N.Y. Dec. 10,
2007) (dismissing complaint that offered “no facts from which inferences of actual or apparent
authority in this context [could] be drawn”); Mosdos Chofetz Chaim, Inc. v. RBS Citizens, N.A.,
14 F. Supp. 3d 191, 215 (S.D.N.Y. 2014) (“a simple conclusory allegation to the effect that
‘defendant A acted as defendant B’s agent,’ without more, would not plausibly state an agency
relationship”). Therefore, Plaintiff failed to adequately plead the existence of an agency

relationship.

16

 

Furthermore, even if the Court were to determine that Rosser and Farrell were RFE’s agents
the SAC’s allegations implicate conduct outside the scope of their agency and, therefore, Officer
Defendants’ alleged fraud cannot be imputed to RFE. The SAC does not contain adequate facts
to show that the Officer Defendants executed the Agreements “in the normal course of [their]
duties” owed to RFE. ln fact, the Agreements state the representations therein were solely
attributable to NPI.7 Therefore, because Plaintiff`s primary violation is based on
misrepresentations that cannot be attributed to RFE, Defendants’ Motion to Dismiss Plaintiff" s
claim pursuant to Section 20(A) is GRANTED.

III. Plaintiff’s Remaining State Law Claims

Under 28 U.S.C. § l367(c)(3), the Court may exercise supplemental jurisdiction over
Verzatec's remaining state law claims after dismissing “all claims over which it has original
jurisdiction.” However, the Second Circuit encourages courts to avoid exercising supplemental
jurisdiction here. “[l]f the federal claims are dismissed before trial, even though not insubstantial
in a jurisdictional sense, the state claims should be dismissed as well.” First Capital Asset
Mgmt., Inc. v. Satinwood, Inc., 385 F.3d 159, 183 (2d Cir. 2004) (quoting Castellano v. Bd. of

Trustees, 937 F.2d 752, 758 (2d Cir. 1991)).

Having dismissed all of Plaintiffs claims pursuant to the Securities Exchange Act, and there
being no other basis for federal jurisdiction over this case, the Court elects to not exercise its
supplemental jurisdiction over Plaintiff's state law claims See 28 U.S.C. § 1367(0)(3); Boustany

v. Xylem Inc., 235 F. Supp. 3d 486, 496-97 (S.D.N.Y. 2017)). Accordingly, those claims are

 

7 See Vichi v. Koninklijke Philips Electronics, N. V., 85 A.3d 725, 778 (Del. Ch. 2014) (“For a principal to be held
vicariously liable for the acts of an agent. .. law requires that a tort be committed by the [agent] within the scope of
his [agency] and not be unexpectable in view of the duties of the [agent].”)

17

 

dismissed without prejudice.
CONCLUSION

For the reasons set forth above, Defendants’ Motion to Dismiss is GRANTED in its

entirety.

The Clerk of the Court is respectfully directed to terminate the motion at ECF No.51 and

to close this action

SO ORDERED.

Dated: March 29, 2019

New York, New York j §/&_'

HON. ANDREW L. CARTER, Jl(/
United States District Judge

18

 

